262 F.2d 105
HARDWARE DEALERS MUTUAL FIRE INSURANCE COMPANY, Appellant,v.DIXIE WAREHOUSE COMPANY, Appellee.
No. 13503.
United States Court of Appeals Sixth Circuit.
January 8, 1959.

Edwin O. Davis, of Davis & Mahan, Louisville, Ky., for appellant.
John P. Sandidge, of Woodward, Hobson & Fulton, Louisville, Ky. (Robert P. Hobson, Louisville, Ky., on the brief), for appellee.
Before ALLEN, Chief Judge, SIMONS, Circuit Judge, and KENT, District Judge.
PER CURIAM.


1
This is an action brought by the appellant to recover for the loss of merchandise stored in the appellee's warehouse in Louisville, Kentucky. The merchandise was destroyed as a result of a fire which occurred in appellee's warehouse.


2
It was agreed by all parties that the burden was upon the appellee to establish freedom from negligence which was a proximate cause of the loss of the appellant's merchandise. The trial court submitted the issues of negligence and causation to the jury under instructions to which no objection has been taken in this court. The appellant made appropriate motions for directed verdict and for judgment notwithstanding the verdict, which were denied by the trial court.


3
The appellant contends that the appellee must affirmatively show the exact cause of the fire and that the appellee was free from any negligence which could have been a cause of the fire.


4
For the reasons stated in the trial court's order denying the motion for judgment notwithstanding the verdict and on authority of United States v. J. E. Bohannon Company, Inc., 6 Cir., 1956, 232 F.2d 756, the judgment is affirmed.